Citation Nr: 1430096	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 6, 2011.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A Board videoconference hearing was held in February 2010 before the undersigned Veterans Law Judge; a copy of the hearing transcript has been added to the record.

In February 2011, October 2011 and May 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

The issues of entitlement to increased ratings for deep vein thrombosis with varicose veins of the left lower extremity, deep vein thrombosis with varicose veins of the right lower extremity and adjustment disorder were also on appeal and previously remanded by the Board.  However, in a May 2013 statement, the Veteran withdrew his appeal of these issues.  A May 2013 letter to the Veteran confirmed his desire to withdraw his appeal with respect to these issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these issues.  See 38 C.F.R. § 20.204.

In its prior remands, the Board determined that because the Veteran's combined evaluation for compensation was 100 percent, effective April 6, 2011, as a result of the July 2011 rating decision which granted a higher 60 percent rating for the Veteran's service-connected deep vein thrombosis with varicose veins of the left lower extremity, the issue of entitlement to a TDIU effective April 6, 2011, was moot.  The Board also noted that the issue of entitlement to a TDIU prior to April 6, 2011, remained on appeal.  In this regard, the Board observed that the United States Court of Appeals for Veterans Claims (Court) has held that a 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

However, the Board observes that the Court has subsequently held that the award of a 100 percent disability rating does not render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.

In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  However, under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 
22 Vet. App. at 293.  This current case is distinguishable from the Bradley case because if the Veteran were to be awarded a TDIU based on his current service-connected disabilities as of April 6, 2011, it would impermissibly result in the same disabilities being "counted twice" in the assignment of a total rating.  See generally 38 C.F.R. § 4.14.  As such, under the facts presented in this case, if TDIU were to be granted, the Veteran would not be eligible for SMC under the first prong of 38 U.S.C.A.  § 1114(s) and 38 C.F.R. § 3.350(i) because TDIU would be based on the same disabilities.  Again, as there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot as of April 6, 2011.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of additional VA treatment records dated to January  2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

Prior to April 6, 2011, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

Prior April 6, 2011, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent a letter in September 2009 that fully addressed all notice elements referable to his claim of entitlement to a TDIU.  The letter provided information as to what evidence was required to substantiate the claim on appeal and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claims.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The Board recognizes that the September 2009 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in the statement of the case and subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file and Virtual VA record contains the Veteran's post-service reports of VA treatment, Social Security Administration (SSA) records, and VA examinations reports.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Additionally, in February 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2010 hearing, the Veterans Law Judge enumerated the issue on appeal.  Also, information was solicited regarding the reasons why the Veteran believed that he was entitled to a TDIU.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board subsequently remanded this matter to obtain any outstanding records, and obtain medical opinions regarding whether his service-connected disabilities rendered him unemployable.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements of the Veteran at the hearing, as well as by the Board providing such explanation of the issue and suggesting submission of evidence in the subsequent remands the Board issued to develop this claim.

Finally, the Board finds that there was substantial compliance with the February 2011, October 2011 and May 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

With respect to the remaining TDIU issue on appeal, the Board notes that, in February 2011, the issue was remanded to afford the Veteran a VA examination to determine whether his service-connected disabilities precluded him from securing and following substantially gainful employment.  The Veteran was afforded VA examinations with opinions in April 2011.  As the April 2011 VA examinations with opinions were prepared by a competent clinician who considered the Veteran's claims file and medical history in the reports and provided opinions, complete with rationales, the Board finds that the opinions are adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Subsequently, in October 2011, the Board remanded the case to obtain additional VA treatment records that were referenced in the April 2011 VA examination reports.  Additional records dated to January 2012 were associated with the Veteran's Virtual VA record and considered in a February 2012 supplemental statement of the case.  

In the most recent remand in May 2012, the remaining TDIU issue on appeal was essentially only remanded as it was inextricably intertwined with the other issues that were still on appeal at that time.  As to any additional treatment records associated with the record and not considered by the RO with respect to this claim, these records would not be pertinent to the issue of TDIU prior to April 6, 2011 because these records would only address treatment after this date.  Thus, no further action by the RO with respect to this issue was necessary.  As such, the RO properly considered all the pertinent evidence with respect to the current TDIU claim in its February 2012 supplemental statement of the case.   Accordingly, the Board finds that there was substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran is seeking entitlement to TDIU prior to April 6, 2011.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

From the date of the Veteran's claim seeking increased ratings on November 15, 2007 to April 6, 2011, the Veteran was service-connected for deep venous thrombosis with varicose veins, left lower extremity, evaluated as 40 percent disabling; deep venous thrombosis with varicose veins, right lower extremity, evaluated as 40 percent disabling; adjustment disorder, evaluated as 30 percent disabling; left knee subluxation, evaluated as 10 percent disabling prior to April 11, 2009 and 20 percent disabling thereafter; limitation of flexion of the left knee, evaluated as 20 percent disabling, also effective April 11, 2009; hepatitis, evaluated as 10 percent disabling; hammertoe of the right and left fifth toes, both evaluated as noncompensable; and limitation of extension of the left knee, also evaluated as noncompensable, effective June 3, 2009.  During the applicable time period, the Veteran had one disability rated as 40 percent disabling and his total combined rating was 90 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU prior to April 6, 2011.  38 C.F.R. § 4.16(a).  

Therefore, the remaining inquiry is whether such disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation prior to April 6, 2001.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

The Veteran filed a claim for increased ratings for his deep vein thrombosis with varicose veins of both extremities and adjustment disorder on November 15, 2007.  During the course of the appeal, he subsequently filed a claim for a TDIU in June 2009.  However, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As such, the Board finds that the date of claim for TDIU was the date of the Veteran's claim for increased ratings.  
  
In his November 2007 claim, the Veteran reported that his ability to work had been seriously hurt since a clot in March of that year.  The Veteran was afforded VA examinations in January 2008 to address the severity of his deep vein thrombosis of both lower extremities and his adjustment disorder.  The psychiatric examiner observed that the Veteran did continue to work, but had lost work, however, by his own report, due to an impulsive anger outburst at one client in March 2007.  The Veteran felt that this one incident diminished his ability to get new clients.  He was down to three clients at the present time.  However, the examiner observed that the Veteran was able to take care of his activities of daily living and provide a home for his children.  No further opinion on whether the Veteran was able to secure and sustain substantially gainful employment was provided.  

At the examination for the Veteran's deep vein thrombosis, the examiner observed that the Veteran was self-employed and had a computer business.  He had a lot of clients before, but with his clot in March 2007, he was not able work for two months and lost clients.  However, again, the examiner did not offer an opinion on whether the Veteran was able to secure and sustain substantially gainful employment.  

In his July 2008 notice of disagreement, the Veteran reiterated that he had not been able to work on a regular schedule or attend school due to pain in his lower legs.  In a subsequent January 2009 statement, the Veteran reported that he was fired from his last two jobs because of his medical conditions because his employers could not provide reasonable accommodations and he missed too much work due to doctors' visits for his service-connected lower extremities disabilities.  He indicated that he had tried to find employment, but was not hired.  He further reported that he went from having 20 clients to now only having three clients because of his lack of dependability due to his service-connected disabilities.  

In support of his contentions, he submitted a May 2006 letter from his VA doctor indicating that he required frequent medical appointments to monitor medication levels.  Further, he submitted statements from three of his clients, which all indicated that they had observed that the Veteran was in constant pain because of his legs and that when he had greater than normal pain, they would have to attempt any computer repairs through a phone call or wait till the Veteran cold come in the following week.  

In June 2009, the Veteran reported that due to a decline in his health and most recent accident, he was no longer able to work and was filing a claim for TDIU.  He was afforded a VA examination in June 2009.  The claims file was reviewed.  The Veteran again reported that he was a self-employed computer operator, but had to last worked approximately four months prior following a recurrent injury to his left knee.  After examining and interviewing the Veteran, the examiner indicated that the Veteran had mild to moderate functional limitation in regards to his deep vein thrombosis, varicose veins and recurrent subluxation of the left knee.  However, the Veteran was independent in his activities of daily living.  He was able to do limited housework, work on a computer, answer the phone, and do some limited driving.  He was also able to walk up to one and half blocks.  The examiner opined that the Veteran would have extreme difficult doing any type of physical labor, but he should be able to seek gainful sedentary employment.   

The Veteran also sought SSA disability benefits around this time for his chronic deep vein thrombosis and recurrent left patellar dislocation.  In his application for such benefits, the Veteran indicated that he had last worked in April 2009.  However, SSA denied benefits finding that the Veteran was not disabled. 

At the February 2010 Board hearing, the Veteran reported having certain Microsoft certifications and computer knowledge.  However, he had problems with working because if he could not solve the problem over the phone, then clients had to wait until he was mobile.  He also indicated that he was unable to drive on one of the medications he was taking.  He further testified that he did not make enough income the prior year to claim taxes.  Essentially, the Veteran reported that he had highly sought after qualifications, but had trouble remaining employed because of frequent doctors' appointments for his legs and other service-connected disabilities.  He concluded that it was hard to maintain employment because he was unreliable due to his service-connected disabilities.  

On remand, the Veteran was afforded additional VA examinations in April 2011.  An April 2011 VA mental health examination report showed that after examining the Veteran and reviewing the claims file, the VA examiner determined that the Veteran's symptoms of adjustment disorder with depressed mood alone do not preclude him from gaining and maintaining substantially gainful employment consistent with his education and occupational experience.  The Veteran also underwent a general medical examination.  It was noted that the Veteran last worked in October 2010.  He had been self-employed as a computer operator.  He again reported that he had to take off too many times for medical appointments.  After examining the Veteran and reviewing the claims file, the examiner found that his service-connected deep vein thrombosis with varicose veins of the lower extremities affected any kind of physical activities that required prolonged standing, walking and prolonged sitting.  However, the Veteran could perform his activities of daily living.  He drove and lived alone.  He managed to perform limited chores at home.  The examiner opined that the Veteran was capable of sedentary to light duty employment based on his service-connected conditions alone if he so chooses.  
 
In subsequent statements, the Veteran reiterated that he had lost jobs because he missed too many days due to medical appointments.  He again asserted that he was unemployed due to his service-connected disabilities. 

Initially, the Board notes that the VA examiners considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiners provided an opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinions.
  
Thus, based on the highly probative April 2011 VA opinions, the Board must find that the Veteran was not unemployable prior to April 6, 2011 due to his service-connected disabilities at that time.  There is simply no competent medical evidence that the Veteran's service-connected disabilities rendered him unemployable prior to April 6, 2011.  Importantly, the only medical opinions addressing this matter are against the claim.  All of the VA examiners found that while the Veteran was precluded from physical labor, he would be able to perform sedentary work.  In this regard, the Veteran's employment background as a computer technician is usually considered sedentary work.  Moreover, the Board recognizes that the Veteran submitted statements from his clients indicating certain limitations due to the Veteran's painful legs; nevertheless, these statements did not indicate that these clients had discontinued using the Veteran because of these limitations.  As such, the evidence shows that Veteran's service-connected disabilities did not render him unemployable prior to this time.  

The Board has also considered the Veteran's statements that he cannot work due to his service-connected disabilities and recognizes that he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran has attempted to establish his entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that the Veteran is not shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical opinions.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's employability are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities did not preclude substantially gainful employment prior to April 6, 2011.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities prior April 6, 2011.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER


Entitlement to a TDIU prior to April 6, 2011, is denied.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


